                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 ADVANCED WELDING, LLC,
     Plaintiff,

        v.
                                                             No. 3:18-cv-197 (JAM)
 LM INSURANCE CORPORATION,
      Defendant.

             ORDER GRANTING MOTION FOR SUMMARY JUDGMENT

       In May 2016, an employee of plaintiff Advanced Welding, LLC, was very seriously

injured on the job. About one year earlier, Advanced Welding had purchased a workers’

compensation insurance policy from defendant LM Insurance Corporation. But LM Insurance

cancelled the policy as of November 2015 because Advanced Welding had failed to cooperate

with respect to an audit conducted by LM Insurance to ascertain the nature and risk level of work

activities in which Advanced Welding’s employees engaged.

       Advanced Welding has now filed this lawsuit against LM Insurance, principally alleging

that LM Insurance assured Advanced Welding that it would reinstate the policy and that it should

be equitably estopped now from declining to reinstate the policy. LM Insurance has moved for

summary judgment on the ground that there is no genuine fact issue to support Advanced

Welding’s argument for equitable estoppel. I agree and therefore will grant LM Insurance’s

motion for summary judgment.

                                         BACKGROUND

       The following facts are drawn from the parties’ summary judgment statements as

submitted pursuant to D. Conn. L. R. 56(a). LM Insurance has submitted a detailed factual

statement (Doc. #29-2) that has not been controverted by Advanced Welding’s fact statement

(Doc. #32-1) except to the extent that Advanced Welding has adduced additional facts in its

                                               1
statement. Accordingly, I deem the facts as stated in LM Insurance’s statement to be true, and

the factual record before me is largely undisputed, notwithstanding Advanced Welding’s

statement of additional facts. See D. Conn. L. R. 56(a)(1) (properly supported facts alleged in

movant’s statement deemed admitted unless specifically controverted by non-movant’s

statement).

         The parties and the workers’ compensation insurance policy

         Advanced Welding is a Connecticut limited liability company. Doc. #29-2 at 1 (¶¶ 1-2).

LM Insurance is a Massachusetts corporation, with its principal place of business in that state,

and LM Insurance is authorized to issue workers’ compensation policies in Connecticut. Id. at 2

(¶ 7).

         The National Council on Compensation Insurance (“NCCI”) is licensed by Connecticut

and designated as the plan administrator of state’s workers’ compensation “assigned risk

program.” This program makes workers’ compensation insurance available to those who cannot

obtain it through the private market. 1 The NCCI also publishes rules and performance standards

that govern the assigned risk program and is referred to as a “rating organization.” Doc. #29-1 at

3, 22.

         Employers seeking coverage through the state’s assigned risk program file an application

with the NCCI, which evaluates it and assigns the coverage obligation to an insurer authorized to

issue workers’ compensation policies in Connecticut. See Doc. #29-1 at 2-3. The NCCI

application requires employers to identify the employees who would be covered under the

workers’ compensation policy and to specify the type of work in which employees engage. The


1
 See Doc. #29-1 at 3; see also State of Connecticut Insurance Department, Workers’ Compensation, accessed Jan.
27, 2020, https://portal.ct.gov/CID/Property-and-Casualty/Workers-Compensation [https://perma.cc/5K7Z-DCAQ];
National Council on Compensation Insurance, NCCI State Map, accessed Jan. 27, 2020,
https://www.ncci.com/Pages/AU_NCCIStateMap.aspx [https://perma.cc/GS4G-MGVV].

                                                      2
type of work in which an applicant’s employees engage is highly relevant to determining the

applicant’s premium for workers’ compensation insurance. For example, the workers’

compensation rate for employees classified under code 5059 (“steel erectors”) is $89.74 per $100

of remuneration, while the rate for employees classified under code 5535 (“sheet metal

workers”) is $0.72 per $100 of remuneration. Id. at 2 (¶ 6).

        In May 2015, Advanced Welding applied through the NCCI for a workers’ compensation

policy. Doc. #29-2 at 1 (¶ 3). In its NCCI application, Advanced Welding described its

operations as involving “Prefab Building Erection” and listed 10 full-time employees to be

covered, specifying some as performing “sheet metal work,” which has a lower-cost

classification code of 5535. Id. at 1-2 (¶¶ 4-5). Based on the submitted employee classification

codes, the estimated workers’ compensation policy premium for Advanced Welding was

$68,448. Id. at 2 (¶ 6).

        After receiving Advanced Welding’s application, NCCI assigned the coverage obligation

to LM Insurance. Ibid. (¶ 7). In May 2015, LM Insurance issued a one-year workers’

compensation policy to Advanced Welding on the basis of the application information that

Advanced Welding had submitted to NCCI. Ibid. (¶ 10).

        In a “Policyholder Information Packet” that accompanied the policy, LM Insurance

advised Advanced Welding that an on-site audit might be conducted for the purpose of reviewing

classifications of employees and payroll records. Id. at 3 (¶ 12). The NCCI rules obligate an

employer to maintain detailed payroll records, and if an employer fails to do so, the highest

applicable classification code is applied. Id. at 13 (¶ 34). LM Insurance further advised that if

any requested information was not made available, Advanced Welding’s premium might be

altered or its policy cancelled. Id. at 3 (¶ 12).



                                                    3
       The efforts of LM Insurance to conduct an audit

       Shortly thereafter, LM Insurance commenced a Preliminary Physical Audit (“PPA”)

because some of Advanced Welding’s employees had been classified under the low-cost code

5535 (“sheet metal work”). Id. at 5-7 (¶¶ 20-24). LM Insurance assigned the PPA to one of its

auditors, Keshia White. Id. at 13 (¶ 35).

       In July 2015, White contacted Advanced Welding about the PPA, and she was referred to

Advanced Welding’s insurance agent, Tracy Driscoll Co., Inc. Id. at 13-14 (¶¶ 35-45). In August

2015, White met with Robert McFadden of the Tracy Driscoll company to discuss the PPA and

to obtain some needed documentation. Id. at 14 (¶¶ 44-45). White did not obtain all the required

information before she submitted an initial Premium Audit Report on the PPA, in which she

noted, “Test Audit Conducted as Consultation with insured [Advanced Welding] and insured has

been informed o[f] documents needed to complete final audit.” Doc. #29-9 at 7 (Ex. A); see also

Doc. #29-2 at 14 (¶ 46).

       In August 2015, White continued her efforts to complete the PPA of Advanced Welding.

Id. at 14 (¶¶ 47-48). At White’s request for additional information, Tracy Driscoll emailed White

a “Payroll Summary,” which purported to report the nature of each employee’s job and the

category for their pay, such as sales, clerical, or sheet metal. Id. at 15 (¶¶ 50-52). But Advanced

Welding’s Payroll Summary did not present the employees’ work by classification code, as was

required by LM Insurance and the NCCI guidelines. Id. at 15 (¶ 52).

       In September 2015, White called, left a voicemail, and emailed Tracy Driscoll, stating

that she still needed more information about Advanced Welding. Ibid. (¶ 53). In that email,

White advised that because the Payroll Summary did not sufficiently detail the employees’ work,

“all the payroll would go to the highest rated code which will result in a large premium



                                                 4
increase,” in accordance with NCCI rules. Ibid. (¶¶ 53-54). In light of this possible consequence,

White went on to write, “I would like to visit you onsite so we can try to come up with a correct

estimate looking over your previous contracts and work performed in the previous year.” Ibid.

(¶ 54).

          The next day, Tracy Driscoll’s McFadden responded to White’s email, indicating that the

Payroll Summary had already been submitted to White. Id. at 16 (¶ 55). White replied to reiterate

that Advanced Welding’s Payroll Summary did not provide the necessary information. As White

explained by email, “When I say there is no separation of payroll, this is regarding the employees

performing all operations including sheet metal install, sheet metal erection etc. Those specific

employees’ payroll [sic] are not split in the applicable categories of work and because he

[Advanced Welding] said they perform a little bit of everything but is not keeping any separation

of payroll all the payroll would go to the highest code.” Ibid. (¶ 56). After Tracy Driscoll still

failed to provide the needed information, White then sent a letter directly to Advanced Welding,

informing Advanced Welding of the documentation requests and relaying her attempts to contact

the company. Id. at 17 (¶ 60).

          In October 2015, Tracy Driscoll’s Marissa Sylvester responded to White, again indicating

that Advanced Welding’s Payroll Summary had already been provided, notwithstanding White’s

repeated explanations of the document’s inadequacies. Ibid. (¶ 61).

          On October 12, 2015, White completed a second Premium Audit Report for the PPA, in

which she reported that, because Advanced Welding “was not able to provide a payroll break

down by job, all payroll exposures other than bookkeeper were being classified to 5059,” which

corresponds to “steel erectors.” Ibid. (¶ 63). White’s report also identified other discrepancies in

payroll records. Id. at 17-18 (¶ 64). The PPA of Advanced Welding was then terminated as a



                                                  5
“partial closeout” because White had still not been provided with the requested records. Id. at 18

(¶¶ 66-67). The change in the classification codes for Advanced Welding’s employees, from

5535 (“sheet metal workers”) to 5059 (“steel erectors”), resulted in an enormous increase in the

policy premium, rising from $68,448 to $582,305. Ibid. (¶¶ 68-69).

           The cancellation of Advanced Welding’s insurance policy

           On October 22, 2015, LM Insurance issued a Notice of Cancellation of Insurance, which

was received by Advanced Welding and its agent Tracy Driscoll. Id. at 18-19 (¶¶ 70, 73). 2 In the

Notice of Cancellation, LM Insurance stated that Advanced Welding’s policy was cancelled

effective November 11, 2015 “due to your failure to comply with Plan underwriting rules and

your failure to respond to our requests for additional information.” Id. at 18-19 (¶ 71). The

Notice of Cancellation further stated, “Once your policy is cancelled for any reason, you are not

eligible for reinstatement or replacement coverage through the Plan until all eligibility

requirements, including the requirements set forth above, have been satisfied.” Ibid. In the

Notice, LM Insurance then advised, “If your policy is cancelled, and you need workers

compensation insurance, we recommend that you or your agent immediately seek to obtain

coverage.” Ibid.

           LM Insurance then informed Advance Welding that it was cancelling the policy but that

it would conduct a post-cancellation audit to determine whether Advanced Welding’s policy

premium for coverage up to the date of cancellation would need to be adjusted: “An audit of

your exposure is necessary to determine the final premium for your policy. It may take up to 90




2
    The Notice of Cancellation was also electronically filed with the NCCI. Doc. #29-2 at 19 (¶ 74).

                                                            6
days for this audit to be completed and for us to calculate your final premium. This may result in

additional premium being owed to us or a refund of excess premium to you.” Id. at 21 (¶ 88). 3

         On November 10, 2015, Tracy Driscoll’s McFadden called LM Insurance and spoke with

customer service representative Laurie Stevens, requesting that the “Advanced Welding bill” be

put on hold while he “pursued a dispute” regarding LM Insurance’s audit results. Id. at 19-20

(¶ 79). Stevens told McFadden that LM Insurance had no notice or record of an open dispute

with Advanced Welding. Id. at 20 (¶ 80). Neither Advanced Welding nor Tracy Driscoll

provided written notice to NCCI that it was pursuing a dispute with LM Insurance. Id. at 20-21

(¶¶ 86-87).

         The efforts of LM Insurance to conduct a cancellation audit

         White was assigned by LM Insurance to conduct the cancellation audit of Advanced

Welding. Id. at 21-22 (¶ 89). But by early January 2016, White had still not received the

documentation required to complete the audit. Id. at 24-25 (¶ 115). In her Premium Audit Report

on the cancellation audit, White noted that “the insured [Advanced Welding] has not provided

necessary documentation to eliminate the exposures under class code 5059. The insured was not

able to provide any job contract that documented the type of work being performed. All payroll

exposures other than bookkeeper have been classified to 5059 per NCCI rule.” Id. at 25 (¶ 116).

Thus, because Advanced Welding had still not provided requisite documentation to support its

view that its employees should be classified under code 5535 rather than 5059, LM Insurance’s




3
 LM Insurance’s subsequent communications to Advanced Welding included language that the current “Audit
Term” was “Cancellation” and that the letter was a “cancellation audit exhibit.” Doc. #29-2 at 22 (¶¶ 94-95) (Dec. 9,
2015 letter to Advanced Welding); id. at 22-23 (¶¶ 97-99) (Jan. 6, 2016 letter to Advanced Welding). Later letters to
Advanced Welding also stated that the policy had been cancelled. Id. at 23 (¶¶ 103-05) (letter of April 7, 2016, to
Advanced Welding); id at 24 (¶¶ 109-11) (letter of April 21, 2016, to Advanced Welding).

                                                         7
cancellation audit was deemed a “partial closeout,” which would need to be revised. Ibid. (¶¶

117-18).

       LM Insurance again assigned the “revision” of Advanced Welding’s cancellation audit to

White. Ibid. (¶ 118). As part of this effort, White eventually was able to obtain some additional

information about Advanced Welding, albeit largely in the form of representations either from

the company or from its insurance agent, Tracy Driscoll. Id. at 25, 30 (¶¶ 119, 150). For

example, in March 2016 McFadden of Tracy Driscoll represented by email that the company did

“no welding.” Id. at 30 (¶ 151). On a conference call with White in April 2016, Advanced

Welding made other representations regarding the limited nature of the work undertaken by its

employees. Id. at 25 (¶ 120). After the call, Advanced Welding followed up by email,

representing that “Advanced [W]elding is only responsible for Siding, Gutters, Windows, Pass

doors and any mis trim [sic] that may be required to complete our portion of the job. The steel

frame work is not by Adv. Welding but by another sub hired either by the owner or the general

contractor on the job.” Id. at 25-26 (¶¶121-22).

       Later that month, LM Insurance decided to end White’s cancellation audit efforts, largely

on the basis of Advanced Welding’s representations regarding the nature of its employees’ work

and even though Advanced Welding had still not provided the requested supporting

documentation. Id. at 26 (¶ 123). Accordingly, White completed another Premium Audit Report

on the cancellation audit, in which she noted the incomplete documentation but concluded that,

based on Advanced Welding’s representations, it appeared that “class code 5535 was applicable

to the operations rather than 5059.” Id. at 26-27 (¶¶ 124-26). Advanced Welding’s final premium

for the months that its LM Insurance policy was in effect was thus calculated to be $26,175. Id.

at 27 (¶ 127).



                                                   8
        On April 7, 2016, after completing this Premium Audit Report regarding the cancellation

audit, White emailed LM Insurance’s “Audit Ops IME,” copying Tracy Driscoll’s McFadden. In

the email, White noted the change in Advanced Welding’s employee classification codes to 5535

and wrote, “Can you please reinstate policy WC5-31S-610781-015 as the audit has been

conducted, per the insured’s request?” Id. at 27 (¶ 128).

        After this email was forwarded to LM Insurance’s underwriting department with a

request for advice, McFadden replied, questioning the need for the request because, in his words,

Advanced Welding simply “would like [its] policy reinstated with no lapse etc back to inception.

This was a test audit.” Ibid. (¶ 131); see also Doc. #29-9 at 83 (Ex. M). LM Insurance’s Laurie

Stevens responded to McFadden, explaining that the email had been forwarded to the

underwriting department because that department handled cancellations, reinstatements, and

rewrites, and she provided the telephone number for the underwriting department. Doc. #29-2 at

27-28 (¶ 133).

        On April 21, 2016, LM Insurance issued its “final audit exhibit letter” to Advanced

Welding, and separately advised that the company could reapply for coverage. Id. at 28 (¶ 134);

see also id. at 24 (¶ 111) (“cancellation audit exhibit”). LM Insurance then returned $34,452 to

Advanced Welding, retaining only the finalized premium of $26,175 for the months that the

policy had been in effect. Id. at 28 (¶ 135); see also id. at 27 (¶ 127).

        Worker injury and claim

        In May 2016, Advanced Welding employee Gary Cyr was severely injured on the job. Id.

at 28 (¶ 136); see also Doc. #15 at 3-4 (¶ 11). 4 Cyr submitted a claim for workers’ compensation


4
  Notably, although Advanced Welding’s Payroll Summary lists Cyr as a yard mechanic, showing his pay under the
category “Hourly-Sales,” and he was listed in White’s final Premium Audit Report as a “sales employee,” the state
investigative report of Cyr’s injury noted that he was injured “while working as a welding/steel worker, for
Advanced Welding, LLC.” Doc. #29-2 at 26-27, 31, 28 (¶¶ 126, 161-163, 141): see also id. at 30-31 (¶¶ 157-158)

                                                        9
benefits to LM Insurance, who denied it on the basis that it had cancelled Advanced Welding’s

policy as of November 2015. Ibid. (¶¶ 11-12).

        In June 2016, McFadden of Tracy Driscoll sent a letter to LM Insurance, in which he

disputed LM Insurance’s refusal to reinstate Advanced Welding’s policy. Doc. #29-2 at 32

(¶ 173). LM Insurance’s Leonard Ficaro responded later that month, advising that, after his

review of all relevant material, “the cancellation had been handled correctly and the policy could

not be reinstated.” Id. at 32-33 (¶¶ 174-75). Ficaro further advised that in the event of

disagreement, Advanced Welding “should follow the dispute procedures outlined in the attached

[NCCI rules] and escalate the dispute/request for reinstatement to the NCCI.” Id. at 33 (¶ 176).

        Request for review to the NCCI

        In August 2016, Tracy Driscoll’s Janice Mauriello sent an email to the NCCI, in which

she requested review of Advanced Welding’s dispute with LM Insurance. Ibid. (¶ 177).

Mauriello noted that Advanced Welding could have replaced its workers’ compensation

coverage after the November 2015 cancellation of its policy, but the company did not do so. Ibid.

(¶¶ 177-178).

        NCCI assigned the matter to one of its dispute consultants, Maureen Longanacre, who

asked Mauriello to elaborate on what remedy Advanced Welding was seeking. Id. at 33, 34

(¶¶ 179, 182). In reply, Mauriello stated Advanced Welding was seeking reinstatement of the

policy backdated to November 11, 2015. Id. at 34 (¶ 183).

        In October 2016, Longanacre emailed Tracy Driscoll’s Mauriello with her conclusions

from the review, advising that she saw “nothing that violates a NCCI rule,” and concluding “[i]t


(stating that Advanced Welding’s payroll summary made no reference to steel framing). This is inconsistent with
Advanced Welding’s April 2016 representations to LM Insurance about the nature of its employees’ work, such as
that its employees did no welding or steel frame work, because Cyr was doing steel frame work at the time of his
accident. Id. at 28-29 (¶¶ 146, 140, 142).

                                                       10
appears that the insured [Advanced Welding] did not provide all information to complete the

interim audit until after the cancellation date.” Ibid. (¶¶ 184-85). Ultimately, Longanacre

concluded that neither NCCI nor LM Insurance was under any obligation to reinstate the policy,

and NCCI could not direct LM Insurance to reinstate the policy. Ibid. (¶ 185). Neither Advanced

Welding nor Tracy Driscoll sought review of this NCCI determination, either through a hearing

or other proceeding with NCCI or with the Connecticut Insurance Commissioner. Ibid.

(¶¶ 186-87).

       Current action

       In February 2018, Advanced Welding filed this federal lawsuit. Doc. #1; see also Doc.

#15 (amended complaint). The amended complaint alleges two claims against LM Insurance. In

the first count, the company seeks a declaratory judgment pursuant to 28 U.S.C § 2201 “that LM

Insurance is required to defend and/or indemnify Advanced Welding with respect to Cyr’s

pending workers’ compensation claim.” Doc. #15 at 4-5 (¶¶ 13-17). In the second count, entitled

“Equitable Estoppel,” Advanced Welding alleges that LM Insurance agreed to reinstate the

policy, and that Advanced Welding “detrimental[ly] relied upon the assurance from LM

[Insurance] that the [p]olicy would be reinstated in that Advanced Welding did not seek out

replacement workers[’] compensation insurance for its business which would have provided

coverage for Cyr’s May 17, 2016 accident.” Id. at 5-6 (¶¶ 18-23). LM Insurance now moves for

summary judgment. Doc. #29.

                                           DISCUSSION

       The principles governing the Court’s review of a motion for summary judgment are well

established. Summary judgment may be granted only if “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of



                                                11
law.” Fed. R. Civ. P. 56(a). “A genuine dispute of material fact ‘exists for summary judgment

purposes where the evidence, viewed in the light most favorable to the nonmoving party, is such

that a reasonable jury could decide in that party’s favor.’” Zann Kwan v. Andalex Grp. LLC, 737

F.3d 834, 843 (2d Cir. 2013) (quoting Guilbert v. Gardner, 480 F.3d 140, 145 (2d Cir. 2007)).

My role at summary judgment is not to judge the credibility of witnesses or to resolve close

contested issues but solely to decide if there are enough facts that remain in dispute to warrant a

trial. See generally Tolan v. Cotton, 572 U.S. 650, 656-57 (2014) (per curiam); Benzemann v.

Houslanger & Assocs., PLLC, 924 F.3d 73, 78 (2d Cir. 2019).

        Administrative exhaustion

        LM Insurance argues that Advanced Welding failed to exhaust its administrative

remedies before filing this lawsuit. It relies on Connecticut General Statutes § 38a-678(a), which

provides a review process by which a person may dispute the conduct of an insurer or rating

organization such as the NCCI. First, a person aggrieved by a “rate charged, rating plan, rating

system, or underwriting rule” may request that the insurer or the rating organization review the

manner in which the rate, plan, system or rule has been applied. Should the insurer or the rating

organization fail to act on the request, or if the filing party is still “aggrieved” after a decision is

reached, then that person “may” file a complaint and request a hearing with the Connecticut

Insurance Commissioner. Conn. Gen. Stat. § 38a-678(a). The Commissioner may issue a

noncompliance notice or hold a public hearing if there is good cause to believe the insurer’s

noncompliance was willful or if the insurer fails to correct the noncompliance. Conn. Gen. Stat.

§§ 38a-678(b), (c), (d).

        According to LM Insurance, this lawsuit must be dismissed because Advanced Welding

failed to properly avail itself of the administrative process and to seek review of the NCCI’s



                                                   12
adverse decision by the Connecticut Insurance Commissioner before filing this action. I do not

agree. Although section 38a-678 provides a procedure for administrative review, the statute does

not say that a party must file a complaint with the Insurance Commissioner (the statute says a

party “may” do so). Nor does the statute provide that the failure to do so precludes judicial

review.

          For this reason and others, the two Connecticut courts to address a similar argument that

section 38a-678 imposes a mandatory exhaustion requirement have rejected it. See Liberty Mut.

Fire Ins. Co. v. iCare Health Mgmt., LLC, 2016 WL 3085416, at *5-*10 (Conn. Super. Ct.

2016); Liberty Mut. Ins. Co. v. A. Advance Relocation & Storage of Connecticut, 1998 WL

310895, at *3-*4 (Conn. Super. Ct. 1998). The Second Circuit has otherwise ruled that a federal

court may not dismiss a claim on grounds of failure to exhaust state law administrative remedies

if state law does not make exhaustion a prerequisite for judicial review. See Sprint PCS L.P. v.

Connecticut Siting Council, 222 F.3d 113, 116-17 (2d Cir. 2000). Accordingly, I conclude that

Advanced Welding was not required to exhaust the administrative process set forth in Conn.

Gen. Stat. § 38a-678 before filing this lawsuit to seek relief against LM Insurance.

          Equitable estoppel

          As a preliminary matter, LM Insurance argues in its summary judgment motion that it

properly cancelled the policy and that it was not obligated to reinstate the policy. Although much

of Advanced Welding’s amended complaint alleges that LM Insurance improperly cancelled the

policy, Doc. #15 at 2-3, its summary judgment opposition defends solely on grounds that LM

Insurance should be equitably estopped from refusing to retroactively reinstate the policy after it

had been cancelled, Doc. #32 at 1, 15; see also Doc. #15 at 6 (¶¶ 21-23). Accordingly, I conclude

that Advanced Welding has abandoned its declaratory judgment claim with respect to LM



                                                  13
Insurance’s cancellation of the policy and the focus of this ruling will be whether there is a

genuine fact issue supporting Advanced Welding’s claim that LM Insurance should be equitably

estopped from refusing to retroactively reinstate the policy.

        There is good reason to doubt that Connecticut law even recognizes a cause of action for

equitable estoppel, as distinct from a claim for promissory estoppel. See, e.g., Vasily v. MONY

Life Ins. Co. of Am., 104 F. Supp. 3d 207, 221 (D. Conn. 2015); Known Litig. Holdings, LLC v.

Navigators Ins. Co., 934 F. Supp. 2d 409, 420-21 (D. Conn. 2013). But because LM Insurance

does not raise this argument, I will presume that it does and I will address the merits of

Advanced Welding’s equitable estoppel claim.

        In general, the doctrine of “equitable estoppel is concerned with actions by one party that

induce a faulty reliance by the other party.” Celentano v. Oaks Condo. Ass’n, 265 Conn. 579,

615 (2003). Under Connecticut law, to invoke the doctrine of equitable estoppel, two essential

elements must be proved: (1) the opposing party “must do or say something that is intended or

calculated to induce another to believe in the existence of certain facts and to act upon that

belief,” and (2) the complaining party in reliance “must actually change his position or do some

act to his injury which he otherwise would not have done.” Russo v. City of Waterbury, 304

Conn. 710, 735 (2012). 5

        Even viewing the record in the light most favorable to Advanced Welding, I conclude

that there is no genuine fact issue to show that LM Insurance (or its auditor White) said or did

anything that was intended or calculated to induce Advanced Welding to believe that LM




5
 Similarly, a claim for promissory estoppel claim requires proof of a “clear and definite promise which a promisor
could reasonably have expected to induce reliance.” TD Bank, N.A. v. Salce, 175 Conn. App. 757, 766 (2017). Even
assuming that Advanced Welding’s complaint alleged a claim for promissory estoppel, I would conclude that the
evidence is insufficient to create a genuine fact issue on such a claim for the same reasons that I conclude the
evidence here does not create a genuine fact issue to support a claim for equitable estoppel.

                                                        14
Insurance would reinstate the policy. After Advanced Welding failed to cooperate with LM

Insurance’s audit, LM Insurance issued a notice of cancellation on October 22, 2015. Doc. #29-2

at 18 (¶ 70). This notice specifically advised Advanced Welding that “[o]nce your policy is

cancelled for any reason, you are not eligible for reinstatement or replacement coverage through

the Plan until all eligibility requirements, including the requirements set forth above, have been

satisfied.” Id. at 18-19 (¶ 71). And it told Advanced Welding that, if “you need workers

compensation insurance, we recommend that you or your agent immediately seek to obtain

coverage.” Ibid.

         It is undisputed that at no time after the issuance of this notice of cancellation did LM

Insurance issue a letter or take any other action rescinding the cancellation, reinstating the policy,

or representing to anyone that it was going to rescind the cancellation or reinstate the policy. Id.

at 19 (¶¶ 75-78). 6

         To be sure, there were subsequent communications between the parties (and between

their agents) concerning the policy cancellation. For example, Tracy Driscoll’s McFadden asked

Laurie Stevens at LM Insurance that the “Advanced Welding bill be put on hold while he

pursued a dispute with LM Insurance regarding the results of the audit.” Id. at 19-20 (¶ 79). But

the fact that McFadden requested relief does not establish without more that LM Insurance in

turn engaged in any action to induce Advanced Welding into believing that the policy would be

reinstated.

         Advanced Welding focuses on the statements and acts of LM Insurance’s Keshia White,

whose role it was to conduct the audit that led to the policy cancellation and then the post-


6
 These facts are drawn directly from LM Insurance’s Local Rule 56(a)(1) statement of material facts, and—as noted
above—Advanced Welding has failed to file a local rule statement that controverts any of the specific facts stated in
LM Insurance’s local rule statement, such that I deem these statements to be undisputed and true for purposes of this
motion. See D. Conn. L. Civ. R. 56(a)(1).

                                                         15
cancellation audit. Advanced Welding argues that because White had apparent authority to

reinstate the policy, LM Insurance should be estopped from denying reinstatement. Doc. #32 at

13-14. But even assuming that Advanced Welding could show that White had apparent authority

to bind LM Insurance with respect to a reinstatement of the policy, Advanced Welding still does

not point to any statement or assurance of White in which she promised or did or said anything

intended to induce Advanced Welding that the policy would be reinstated.

       It is true that White sent an email to LM Insurance on April 7, 2016, which was copied to

McFadden and which requested reinstatement “per the insured’s request.” Id. at 27 (¶ 128); see

also Doc. #29-9 at 84 (Ex. M). But there is no evidence to show that this email was intended or

calculated to induce reliance on Advanced Welding’s part or that Advanced Welding could

reasonably have believed that this request for reinstatement entitled it to reinstatement. To the

contrary, McFadden followed up two days later on April 9, 2016, with an email to LM Insurance

stating that he had been “working closely with Keisha [White]” and that he was “aware of [the]

request to reinstate” and that “[w]e would like [the] policy reinstated with no lapse etc back to

inception.” Id. at 83 (emphasis added). This email demonstrates McFadden’s knowledge simply

that LM Insurance had received a request for reinstatement, not that LM Insurance had made a

promise or assurance of reinstatement.

       Two days later on April 11, 2016, McFadden received a reply email from Laurie Stevens

of LM Insurance advising that his email had been “forwarded to the underwriting department for

review, as they handle cancellation, reinstatements, and rewrites.” Ibid. McFadden testified in his

deposition that he read this email and knew that “it was up to somebody in the underwriting

department” whether the policy would be reinstated. Doc. #32-5 at 21. This additional evidence

shows again that, at most, there was no more than a request for reinstatement and that Advanced



                                                 16
Welding was told that the request for reinstatement would be reviewed by the underwriting

department without any additional assurance or promise from LM Insurance that the

reinstatement would be granted.

       Ten days later on April 21, 2016, LM Insurance advised Advanced Welding again that it

could reapply for coverage, and it also disbursed a partial premium refund of $34,452, consistent

with its early termination of the policy as of November 11, 2015. Doc. #29-2 at 28 (¶¶ 134-35).

These additional actions further negate any genuine fact issue to suggest that LM Insurance made

any statements or engaged in any other conduct that was intended or calculated to induce

Advanced Welding to believe that the policy would be reinstated.

       Advanced Welding additionally argues that LM Insurance should have told it that certain

NCCI rules did not allow LM Insurance to reinstate the policy. But this argument of estoppel by

means of a wrongful omission by LM Insurance is not alleged in the complaint, and it is

inconsistent with the allegations of the complaint alleging that LM induced reliance by

affirmatively misleading Advanced Welding with assurances that it would reinstate the policy.

Doc. #15 at 5-6 (¶¶ 19-22).

       Ultimately, the record does not support the existence of a genuine fact issue to show that

LM Insurance made any statement or engaged in any act that was intended to or calculated to

induce Advanced Welding to believe that LM Insurance would reinstate the policy. This

precludes Advanced Welding’s equitable estoppel claim.

                                          CONCLUSION

       For the reasons set forth above, the Court GRANTS defendant LM Insurance

Corporation’s motion for summary judgment (Doc. #29) on plaintiff Advanced Welding LLC’s

claims for declaratory judgment and equitable estoppel. The Clerk of Court shall close this case.



                                               17
It is so ordered.

Dated at New Haven this 28th day of January 2020.

                                          /s/ Jeffrey Alker Meyer
                                          Jeffrey Alker Meyer
                                          United States District Judge




                                     18
